DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 10DEC2021 has been entered. Claims 1, 3 – 5, 7 – 9, 11 – 13, 15 – 17, and 21 - 23 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 10DEC2021 have been fully considered but they are not persuasive:

Argument 1: Specification: “Applicant has amended paragraph [0047] of the specification as-filed (corresponding to paragraph [0071] of publication specification) to overcome the objection. Applicant respectfully requests that the Examiner withdraw the objection.”
Response 1: based on the amendment, the Objection is withdrawn.

Argument 2: Claim Rejections — 35 USC § 112: “In OFDM symbols of a resource block (RB), some OFDM symbols are used for transmitting the first PRS, and the other OFDM symbols are used for transmitting the second PRS; that is, OFDM symbols (except OFDM symbols for transmitting the first PRS) are used for transmitting the second PRS. Applicant therefore respectfully submits that the claims are clear and not indefinite. Applicant respectfully request that the Examiner withdraw the rejections and allow claims 5 and 13.”
Response 2: as noted in the Rejection, Claims 3 & 13 recite (in part):
wherein a time-domain configuration of the second PRS is OFDM symbols except OFDM symbols for transmitting the first PRS.

While the argued clarification is noted, it is not consistent with the language used in the actual claim (which remains ambiguous). The (maintained) Rejection (below) has been revised to provide possible direction on overcoming the Rejection. 

Argument 3: Claim Rejections — 35 USC § 101: “Applicnat (sic) respectfully disagrees but has amended claim 21 to overcome the rejection. Applicant therefore respectfully requests that the Examiner withdraw the rejection and allow claims claim 21”.
Response 3: based on the amendment the Rejection is withdrawn.

Argument 4: Claim Rejections — 35 USC § 102 & 103: “GUNNARSSON mentions nothing about “a transmission bandwidth and positions of the second PRS are the same as a transmission bandwidth and positions of the first PRS” of amended claim 1.”

Response 4: the Examiner respectfully disagrees. The (amended) Claim element, in part previously part of Claim 6, is disclosed by GUNNARSSON as previously cited in the Rejection of Claim 6, i.e.: 
the wireless device 10 may signal to a network node information indicating whether the wireless device supports multiple PRS configurations or not.  The different PRS configurations may be characterized by different bandwidths, different number of subframes, different number of additional PRS occasions, and/or frequency hopping or not etc. [¶ 0043].

GUNNARSSON discloses not only the possibility of the wireless device supporting multiple PRS configurations, but that those (multiple) PRS configurations may vary/differ in several ways including by varying combinations of several parameters including bandwidth, subframes, occasions, hopping, etc. Clearly GUNNARSSON discloses two “different” PRS configurations that while varying in e.g., hopping, may not vary in other parameters (e.g., by bandwidth, occasions, hopping).  
Therefore the Rejection is maintained.

Argument 5: Claim Rejections — 35 USC § 102 & 103: “In addition, GUNNARSSON is also silent about “the second PRS occupies an entire carrier bandwidth” of amended claim 1. … In addition, R1-151422 is silent about “a transmission bandwidth and positions of the second PRS are the same as a transmission bandwidth and positions of the first PRS; or, the second PRS occupies an entire carrier bandwidth” of amended claim 1.”
Response 5: the Examiner respectfully disagrees. It is noted that the argued method Claim element is just one of two wherein clause elements that must be met, i.e., there is no claim/requirement for both conditions to be met. As cited in the Rejection GUNNARSSON (not R1-151422) was relied on to teach at least one of the two possible requirements.
Therefore the Rejection is maintained.

Argument 6: Claim Rejections — 35 USC § 102 & 103: “Further, paragraphs [0057]-[0064] of GUNNARSSON also fail to teach that positioning assistance data includes both the first PRS and the second PRS, i.e, positioning assistance data includes two kinds of PRSs with different EPREs …” … “R1-151422 fails to teach that positioning assistance data includes both the first PRS and the second PRS, i.e., positioning assistance data includes two kinds of PRSs with different EPREs of amended claim 1.”
Response 6: the Examiner respectfully disagrees and notes it was R1-151422, not GUNNARSSON that was relied on to disclose the argued Claim element (Claim element originally being part of Claim 2). 
Energy Per Resource Element (EPRE) is interpreted as transmission power; 2) while it is claimed that there exists a first kind of PRS and a second kind of PRS, there is no claim or requirement as to “kinds” or what may distinguish one “kind” from another “kind” (it is ambiguous as to whether “kinds” are in sole reference to EPRE or to some other distinguishing parameter(s)). 
As cited in the Rejection of Claim 2, R1-151422 SECION 3.2 Dynamic PRS Muting Pattern and PRS Power Level Adaptation teaches multiple PRSs differing in transmission power levels, i.e.:
The muting pattern and power boost levels for the cells in the assistance data list may then dynamically be adjusted (e.g., via LPPa [7]) to provide the optimal combination of muting and PRS power levels for that particular UE.

Therefore the Rejection is maintained.

Argument 7: Claim Rejections — 35 USC § 102 & 103: “Further, nowhere does R1-151422 teach that the positioning measurements are obtained by the UE based on the ioPRS including both the first PRS and the second PRS of amended claim 1.”
Response 7: the Examiner respectfully disagrees. As cited in the Rejection of Claim 1, it is GUNNARSSON (not R1-151422) that is relied on to disclose the argued claim element. 
Therefore the Rejection is maintained.

Argument 8: Claim Rejections — 35 USC § 102 & 103: “Independent claims 8 and 16 include similar elements as those of independent claim 1, therefore independent claims 8, 16 are also novel and patentable over the cited references for similar reasons as noted above for claim 1. Applicant therefore respectfully requests that the Examiner withdraw the rejections and allow claims 1, 8, and 16.”
Response 8: see Responses 4 – 7 above as applicable to Claims 1, 8, and 16.

Examiner’s Note

Claims 1, 8, and 16 recite (in part):
… indoor/outdoor Positioning Reference Signal, ioPRS, … 

While somewhat ambiguous as written, the claims are interpreted with the commas replaced with parentheses (consistent with e.g., APA Style or Chicago Manual of Style, an abbreviation in parentheses follows the 1st occurrence of the spelled-out version), i.e., as:
… indoor/outdoor Positioning Reference Signal (ioPRS) … 

Appropriate correction is recommended.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 recites (in part):
wherein a time-domain configuration of the second PRS is OFDM symbols except OFDM symbols for transmitting the first PRS

The relationship (any relationship) between OFDM symbols of the first PRS and the OFDM symbols of the second PRS is unclear, e.g., it is unclear whether both first PRS and second PRS use – or don’t use - OFDM symbols at all, or use – or don’t use -  different OFDM symbols. 
Possible amendment to overcome the Rejection would include (or similar):
wherein a time-domain configuration of the second PRS is transmitted on OFDM symbols distinct from OFDM symbols used for transmitting the first PRS.

Appropriate correction is required.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 16, 17, 21, and 23 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2020/0236644 to GUNNARSSON et al. (hereinafter “GUNNARSSON”) in view of 3GPP TSG-RAN WG1 Meeting #80bis R1-151422 (hereinafter “R1-151422”).

Regarding Claim 1 (Original), GUNNARSSON discloses a positioning method (method actions performed by the wireless device 10 for managing (or enabling) positioning of the wireless device 10 in the wireless communications network. [¶ 0046]), comprises: 
obtaining a positioning capability supported by a User Equipment, UE, and determining, according to the positioning capability, that the UE is capable of obtaining positioning measurements by detecting an indoor/outdoor Positioning Reference Signal, ioPRS, for indoor/outdoor positioning (Action 400.  The wireless device 10 may send, to the network node or another network node, information about the support for using multiple PRS configurations associated to a same service area or radio network node. … The information may be sent using LPP and/or RRC signalling. [¶ 0047]. The Examiner notes that: 1) the “/” in  indoor/outdoor is interpreted grammatically as an “or,” “indoor or outdoor” (and not as a limitation or exclusion of any physical space (i.e., all physical space is interpreted as being one of either indoor or outdoor); and 2) regardless, lacking further definition/requirement “indoor/outdoor,” is interpreted as simply an descriptive adjective of the Positioning Reference Signal.); 
obtaining positioning assistance data comprising ioPRS configuration data, and transmitting the positioning assistance data to the UE (Action 410.  The network node such as the location node 15 may optionally obtain, from the radio network node 12 information about multiple PRS configurations associated to a served cell. [¶ 0052] … Action 420.  The network node transmits to the wireless device 10, assistance data comprising two of more PRS configurations associated with the radio network node 12 or with the service area of the radio network node 12.  Thus, the radio network node 12 may send a configuration or assistance data comprising two of more PRS configurations associated to a cell or with the radio network node 12, i.e. the PRS configuration of a cell or a radio network node.  The assistance data may be comprised in an RRC message or LPP message. [¶ 0054]);
obtaining the positioning measurements provided by the UE (Action 402.  The wireless device 10 may then use one or more out of the two or more PRS configuration for measurements on PRSs.  Thus, the wireless device 10 may use the obtained configuration for measurements, e.g. PRS measurements. [¶ 0042]), and positioning the UE based on the positioning measurements, wherein the positioning measurements are obtained by the UE based on the ioPRS (Action 430.  The network node receives, from the wireless device 10 the indication indicating the scope of usage of the two of more PRS configurations. [¶ 0055] … Action 440.  The network node uses the indication in a positioning related process e.g. the network node may estimate the position of the wireless device 10 based on the received indication.  Thus, the positioning related 
wherein a transmission bandwidth and positions of the second PRS are the same as a transmission bandwidth and positions of the first PRS; or, the second PRS occupies an entire carrier bandwidth (According to some embodiments herein the wireless devices 10 may, either on demand or initiated from the wireless device side, send information, also referred to as capability information, about a support for multiple PRS configurations associated to the same service area or radio network node.  Thus, the wireless device 10 may signal to a network node information indicating whether the wireless device supports multiple PRS configurations or not.  The different PRS configurations may be characterized by different bandwidths, different number of subframes, different number of additional PRS occasions, and/or frequency hopping or not etc. [¶ 0043]. The Examiner notes that, as interpreted, the same as or different from covers any and all possibilities of transmission bandwidth and positions, i.e., there are no transmission bandwidth and positions that are not either the same as or different from each other.)

GUNNARSSON does not explicitly disclose, or is not relied on to disclose: 
wherein the ioPRS comprises: 
a first Positioning Reference Signal, PRS, and 
a second PRS;
wherein Energy Per Resource Element, EPRE, of the first PRS is greater than EPRE of the second PRS;

While GUNNARSSON discloses “A PRS configuration may comprise: … PRS bandwidth … Number of consecutive DL frames (N_PRS) … PRS configuration index (I_PRS) … PRS periodicity (T_PRS) … PRS subframe offset (Delta_PRS) [¶ 0063] PRS muting sequence length … PRS muting sequence. [¶¶ 0057 – 0064]), in the same field of endeavor R1-151422 teaches: 
wherein the ioPRS comprises: a first Positioning Reference Signal, PRS, and a second PRS, wherein Energy Per Resource Element, EPRE of the first PRS is greater than EPRE of the second PRS (The muting pattern and PRS power assignment to cells is usually static and optimized for good average performance over the network. E.g., using the randomization of PRS muting pattern as discussed in section 3.1 above, it would simplify network planning by still giving good overall performance. However, there are usually locations where the muting pattern is less optimal compared to other locations in the network (e.g. inside some buildings or on the fringes of the network). For some high-priority uses cases (such as emergency calls, for example) it may be beneficial to locally optimize the muting pattern and PRS power boost levels for an individual UE. For example, if the a-priori location of the target UE is known (serving cell), the muting pattern and PRS power levels of the assistance data cells could be optimized for this particular UE (location). The muting pattern and power boost a first PRS and a second PRS are interpreted as interpreted as the existence of two detectable PRSs differing in EPRE)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of GUNNARSSON with that of R1-151422 for advantage of performance improvements and benefits … for indoor positioning enhancement. (R1-151422 SECION 3.2 Dynamic PRS Muting Pattern and PRS Power Level Adaptation: 4th ¶)

Regarding Claim 4 (Currently Amended), combination of GUNNARSSON and R1-151422 teaches the method according to claim 1.
GUNNARSSON further discloses:
wherein the first PRS and the second PRS are alternately transmitted in time (Action 560.  According to embodiments herein, the wireless device 10 provides, to the network node, the indication indicating the scope of usage of the used two or more PRS configurations.  For example, when the wireless device 10 has scanned for PRSs according to the two or more PRS configurations, it may have detected some PRSs, but not all PRSs of the PRS configurations associated with the service area.  Therefore, the wireless device 10 indicates the scope of usage alternately transmitted in time is claimed, the mere use of two or more PRS configurations is obvious that some pattern/sequence of the two or more PRS configurations has been used; and 2) the claim element is interpreted that ANY transmission of two (different) PRSs over an infinite/undefined length of time meets the requirement)

Regarding Claim 7 (Currently Amended), combination of GUNNARSSON and R1-151422 teaches the method according to claim 1.
GUNNARSSON further discloses wherein: 
Resource Element, REs, of the second PRS are distributed in a transmission bandwidth of the second PRS, and there is one RE of the second PRS in every three REs; or 
REs of the second PRS are distributed in a transmission bandwidth of the second PRS and there is one RE of the second PRS in every six REs; or 
REs of the second PRS occupy all REs in a transmission bandwidth of a PRS-L.

(A PRS configuration may comprise: … PRS bandwidth … Number of consecutive DL frames (N_PRS) … PRS configuration index (I_PRS) … PRS periodicity (T_PRS) … PRS subframe offset (Delta_PRS) [0063] PRS muting REs in the configuration, GUNNARSSON is interpreted as applying across all REs and 2) while e.g., Claim 4 requires the presence of both first PRS and second PRS, no such requirement is present in Claim 7.)

Regarding Claim 16 (Currently Amended), GUNNARSSON discloses a positioning method (method actions performed by the wireless device 10 for managing (or enabling) positioning of the wireless device 10 in the wireless communications network. [¶ 0046]), comprises: 
reporting a positioning capability supported by a User Equipment, UE, to a network side, wherein the positioning capability is used by the network side to determine that the UE is capable of obtaining positioning measurements by detecting an indoor/outdoor Positioning Reference Signal, ioPRS, for indoor/outdoor positioning (The wireless device may then use the obtained configuration for measurements, e.g. PRS measurements. [¶ 0019] … the wireless device 10 obtains, from a network node such as the location node 15 or the radio network node 12, assistance data, also referred to as a configuration, comprising two or more PRS configurations associated with the radio network node 12 or the service area of the radio network node 12.  The wireless device 10 then indicates back to the network node a scope of usage of the two or more PRS configurations with an indication, e.g. indicating which of and/or how are the PRS configurations used. [¶ 0044] … the network node is enabled to e.g. /” in  indoor/outdoor is interpreted grammatically as an “or,” “indoor or outdoor” (and not as a limitation or exclusion of any physical space (i.e., all physical space is interpreted as being one of either indoor or outdoor); and 2) regardless, lacking further definition/requirement “indoor/outdoor,” is interpreted as simply an descriptive adjective of the Positioning Reference Signal.); 
obtaining positioning assistance data comprising ioPRS configuration data (the wireless device 10 obtains, from a network node such as the location node 15 or the radio network node 12, assistance data, also referred to as a configuration, comprising two or more PRS configurations associated with the radio network node 12 or the service area of the radio network node 12. [¶ 0044];
measuring downlink signals comprising the ioPRS based on the ioPRS configuration data to obtain positioning measurements (Action 402.  The wireless device 10 may then use one or more out of the two or more PRS configuration for measurements on PRSs.  Thus, the wireless device 10 may use the obtained configuration for measurements, e.g. PRS measurements. [¶ 0042]), and 
reporting the positioning measurements to the network side (The wireless device 10 then indicates back to the network node a scope of usage of the two or more PRS configurations with an indication, e.g. indicating which of and/or how are the PRS configurations used. [¶ 0044])
wherein a transmission bandwidth and positions of the second PRS are the same as a transmission bandwidth and positions of the first PRS; or, the second PRS occupies an entire carrier bandwidth (According to some embodiments herein the wireless devices 10 may, either on demand or initiated from the wireless device side, send information, also referred to as capability information, about a support for multiple PRS configurations associated to the same service area or radio network node.  Thus, the wireless device 10 may signal to a network node information indicating whether the wireless device supports multiple PRS configurations or not.  The different PRS configurations may be characterized by different bandwidths, different number of subframes, different number of additional PRS occasions, and/or frequency hopping or not etc. [¶ 0043]. The Examiner notes that, as interpreted, the same as or different from covers any and all possibilities of transmission bandwidth and positions, i.e., there are no transmission bandwidth and positions that are not either the same as or different from each other.)

GUNNARSSON does not explicitly disclose, or is not relied on to disclose: 
wherein the ioPRS comprises: 
a first Positioning Reference Signal, PRS, and 
a second PRS;
wherein Energy Per Resource Element, EPRE, of the first PRS is greater than EPRE of the second PRS;

While GUNNARSSON discloses “A PRS configuration may comprise: … PRS bandwidth … Number of consecutive DL frames (N_PRS) … PRS configuration index (I_PRS) … PRS periodicity (T_PRS) … PRS subframe offset (Delta_PRS) [¶ 0063] PRS muting sequence length … PRS muting sequence. [¶¶ 0057 – 0064]), in the same field of endeavor R1-151422 teaches: 
wherein the ioPRS comprises: a first Positioning Reference Signal, PRS, and a second PRS, wherein Energy Per Resource Element, EPRE of the first PRS is greater than EPRE of the second PRS (The muting pattern and PRS power assignment to cells is usually static and optimized for good average performance over the network. E.g., using the randomization of PRS muting pattern as discussed in section 3.1 above, it would simplify network planning by still giving good overall performance. However, there are usually locations where the muting pattern is less optimal compared to other locations in the network (e.g. inside a first PRS and a second PRS are interpreted as interpreted as the existence of two detectable PRSs differing in EPRE)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of GUNNARSSON with that of R1-151422 for advantage of performance improvements and benefits … for indoor positioning enhancement. (R1-151422 SECION 3.2 Dynamic PRS Muting Pattern and PRS Power Level Adaptation: 4th ¶)
Motivation to combine the teaching of GUNNARSSON with that of R1-151422 given in Claim 1 above.

Regarding Claim 17 (Previously Presented) 

GUNNARSSON further discloses a positioning apparatus (a network node, such as a location node, for handling positioning of a wireless device in a wireless communications network. [¶ 0023]), comprising: a memory configured to store program instructions; a processor configured to invoke the program instructions stored in the memory and perform the method of claim 1
GUNNARSSON further discloses “a computer program comprising instructions, which, when executed on at least one processor, cause the at least one processor to carry out any of the methods above, as performed by the wireless device or network node.  It is additionally provided herein a computer-readable storage medium, having stored thereon a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to any of the methods above, as performed by the wireless device or network node.” [¶ 0021])

Regarding Claim 21 (Currently Amended).
The combination of GUNNARSSON and R1-151422 teach the method of claim 1 above.
GUNNARSSON further discloses a non-transitory computer storage medium storing computer executable instructions which are configured to cause the computer to perform the method of claim 1 
 further discloses “a computer program comprising instructions, which, when executed on at least one processor, cause the at least one processor to carry out any of the methods above, as performed by the wireless device or network node.  It is additionally provided herein a computer-readable storage medium, having stored thereon a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to any of the methods above, as performed by the wireless device or network node.” [¶ 0021])

Regarding Claim 23 (Previously Presented). 
The combination of GUNNARSSON and R1-151422 teach the method of claim 16 above.
GUNNARSSON further discloses a positioning apparatus, comprising: a memory configured to store program instructions; a processor configured to invoke the program instructions stored in the memory and perform the method of claim 16.
GUNNARSSON further discloses “a computer program comprising instructions, which, when executed on at least one processor, cause the at least one processor to carry out any of the methods above, as performed by the wireless device or network node.  It is additionally provided herein a computer-readable storage medium, having stored thereon a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according 

Claims 3 and 5 rejected under 35 U.S.C. 103 as being unpatentable over GUNNARSSON in view of R1-151422 and U.S. Patent Publication 2011/0205914 to KRISHNAMURTHY.

Regarding Claim 3 (Currently Amended), the combination of GUNNARSSON and R1-151422 teaches the method according to claim 1.
While GUNNARSSON discloses a standardized communication system that would obviously require a detailed communication frame/subframe structure (network 1 may use … Long Term Evolution (LTE), LTE-Advanced, 5G … embodiments are also applicable in further development of the existing wireless communications networks such as e.g. WCDMA and LTE, but also future wireless communications networks such as 5G e.g. New radio (NR). [¶ 0039]), the combination of GUNNARSSON and R1-151422 does not explicitly teach, or is not relied on to teach the details of the frame/subframe structure. 
However, in the same field of endeavor, KRISHNAMURTHY teaches: 
wherein the second PRS is transmitted together with signals for data communication service (In 3GPP LTE Rel-9, transmission of a Positioning Reference Signal (PRS) in the so-called PRS subframe is enables User Equipment (UE) to detect neighbor cell sites and obtain Time-Difference Of  data signals include (or exclude), e.g., control data and/or user data; and 2) it is ambiguous as to the requirement or referenced time period of PRSs being transmitted together, e.g., over all time, in the same frame, in the same sub-frame or otherwise determined to be transmitted together (it is noted that ¶ 0071 of the present published Specification recites “The PRS-H is similar to the traditional PRS, that is, it is transmitted at the configured higher power and transmitted according to the configured period and duration.  The PRS-L is a newly proposed positioning reference signal with very low EPRE. The PRS-L is mixed and transmitted with the signal used for data communication service.”)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of GUNNARSSON and R1-151422 with that of KRISHNAMURTHY for advantage of a transmission of a Positioning Reference Signal (PRS) enable[ing] User Equipment (UE) to detect neighbor cell sites and obtain Time-Difference Of Arrival (TDOA) measurements from the neighbor sites. (KRISHNAMURTHY: ¶ 0002)

Regarding Claim 5 (Currently Amended), combination of GUNNARSSON and R1-151422 teaches the method according to claim 1.
 GUNNARSSON does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, KRISHNAMURTHY teaches the details of the frame/subframe structure: 
wherein a time-domain configuration of the second PRS is OFDM symbols except OFDM symbols for transmitting the first PRS (In 3GPP LTE Rel-9, transmission of a Positioning Reference Signal (PRS) in the so-called PRS subframe is enables User Equipment (UE) to detect neighbor cell sites and obtain Time-Difference Of Arrival (TDOA) measurements from the neighbor sites.  The PRS is transmitted on non-control OFDM symbols of either a normal subframe or a Multimedia Broadcast over Single Frequency Network (MBSFN) subframe with 1/6 re-use in the frequency domain. [¶ 0002])

Motivation to combine the teaching of GUNNARSSON and R1-151422 with that of KRISHNAMURTHY given in Claim 3 above.

Claims 8, 9, 12, 15, and 22 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0349677 to XIAO et al. (hereinafter “XIAO”) in view of GUNNARSSON and R1-151422.

Regarding Claim 8 (Currently Amended), XIAO discloses a positioning method, comprising: 
receiving an Observed Time Difference of Arrival, OTDOA, information request transmitted by a location server,  transmitting an OTDOA information response carrying positioning assistance data to the location server, wherein the positioning assistance data includes an indoor/outdoor Positioning Reference Signal, ioPRS, configuration data, the ioPRS is for indoor/outdoor positioning (OTDOA positioning serves as a network assisted terminal positioning technology.  After a network side e-SMLC … designates a sending and receiving configuration of a positioning reference signal (PRS) for a base station and a mobile station, the base station sends a PRS in the downlink, and the mobile station receives PRSs from a plurality of positioning base stations, identifies a first arrival path location of each PRS, may obtain a PRS time difference of arrival between different base stations, and reports the PRS time difference of arrival to the e-SMLC.  The e-SMLC receives a signal time difference between different base stations through the mobile station, the signal time difference may be mapped into a distance difference between the mobile station and different base stations, and the e-SMLC may obtain an accurate location of the mobile station. [¶ 0006] … 404: The positioning server interacts with a corresponding base station through LPPa signaling according to the cell subset information reported by the terminal, and sends power allocation information to the base station.  The power allocation information is used to instruct the base station to adjust PRS transmit power so as to reduce a PRS received power or SNR difference of two cells in a cell pair.  Specific implementation manners of the power allocation information may include a plurality of types, which are not limited in the embodiment of the present invention. [¶ 0293] … In step 404a, the positioning server carries the power allocation information in a message for /” in  indoor/outdoor is interpreted grammatically as an “or,” “indoor or outdoor” (and not as a limitation or exclusion of any physical space (i.e., all physical space is interpreted as being one of either indoor or outdoor); and 2) regardless, lacking further definition/requirement “indoor/outdoor,” is interpreted as simply an descriptive adjective of the Positioning Reference Signal.)

XIAO does not explicitly disclose, or is not relied on to disclose: 
wherein the ioPRS comprises: 
a first Positioning Reference Signal, PRS, and 
a second PRS;
wherein Energy Per Resource Element, EPRE, of the first PRS is greater than EPRE of the second PRS;
wherein 
a transmission bandwidth and positions of the second PRS are the same as a transmission bandwidth and positions of the first PRS; or 
the second PRS occupies an entire carrier bandwidth.

While XIAO does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor GUNNARSSON teaches: 
wherein a transmission bandwidth and positions of the second PRS are the same as a transmission bandwidth and positions of the first PRS; or, the second PRS occupies an entire carrier bandwidth (According to some embodiments herein the wireless devices 10 may, either on demand or initiated from the wireless device side, send information, also referred to as capability information, about a support for multiple PRS configurations associated to the same service area or radio network node.  Thus, the wireless device 10 may signal to a network node information indicating whether the wireless device supports multiple PRS configurations or not.  The different PRS configurations may be characterized by different bandwidths, different number of subframes, different number of additional PRS occasions, and/or frequency hopping or not etc. [¶ 0043]. The Examiner notes that, as interpreted, the same as or different from covers any and all possibilities of transmission bandwidth and positions, i.e., there are no transmission bandwidth and positions that are not either the same as or different from each other.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of XIAO with that of GUNNARSSON for advantage to provide a mechanism that manages positioning 
While GUNNARSSON discloses “A PRS configuration may comprise: … PRS bandwidth … Number of consecutive DL frames (N_PRS) … PRS configuration index (I_PRS) … PRS periodicity (T_PRS) … PRS subframe offset (Delta_PRS) [¶ 0063] PRS muting sequence length … PRS muting sequence. [¶¶ 0057 – 0064]), the combination of XIAO and GUNNARSSON does not explicitly teach, or is not relied on to teach:
wherein the ioPRS comprises: 
a first Positioning Reference Signal, PRS, and 
a second PRS;
wherein Energy Per Resource Element, EPRE, of the first PRS is greater than EPRE of the second PRS;

However, in the same field of endeavor R1-151422 teaches: 
wherein the ioPRS comprises: a first Positioning Reference Signal, PRS, and a second PRS, wherein Energy Per Resource Element, EPRE of the first PRS is greater than EPRE of the second PRS (The muting pattern and PRS power assignment to cells is usually static and optimized for good average performance over the network. E.g., using the randomization of PRS muting pattern as discussed in section 3.1 above, it would simplify network planning by still giving good overall performance. However, there are usually locations where the muting a first PRS and a second PRS are interpreted as interpreted as the existence of two detectable PRSs differing in EPRE)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of XIAO and GUNNARSSON with that of R1-151422 for advantage of performance improvements and benefits … for indoor positioning enhancement. (R1-151422 SECION 3.2 Dynamic PRS Muting Pattern and PRS Power Level Adaptation: 4th ¶)

Regarding Claim 9 (Original), the combination of XIAO, GUNNARSSON, and R1-151422 teaches the method according to claim 8.
further comprising: 
transmitting downlink signals comprising the ioPRS according to the ioPRS configuration data (OTDOA positioning serves as a network assisted terminal positioning technology.  After a network side e-SMLC … designates a sending and receiving configuration of a positioning reference signal (PRS) for a base station and a mobile station, the base station sends a PRS in the downlink. [¶ 0006])

Regarding Claim 12 (Original), the combination of XIAO, GUNNARSSON, and R1-151422 teaches the method according to claim 9.
GUNNARSSON further teaches:
wherein the first PRS and the second PRS are alternately transmitted in time (Action 560.  According to embodiments herein, the wireless device 10 provides, to the network node, the indication indicating the scope of usage of the used two or more PRS configurations.  For example, when the wireless device 10 has scanned for PRSs according to the two or more PRS configurations, it may have detected some PRSs, but not all PRSs of the PRS configurations associated with the service area.  Therefore, the wireless device 10 indicates the scope of usage of the used two or more PRS configurations to the network node. [¶ 0073] Embodiments herein let the wireless device 10 provide the indication of the scope of usage of the used PRS configurations in case two or more PRS configurations are defined. [¶ 0082]. The Examiner notes that as no details of alternately transmitted in time is claimed, the mere use of two or more PRS configurations is obvious that some pattern/sequence of the two or more PRS configurations has been used.)

Motivation to combine the teaching of XIAO with that of GUNNARSSON given in Claim 8 above.

Regarding Claim 15 (Original), the combination of XIAO, GUNNARSSON, and R1-151422 teaches the method according to claim 9.
GUNNARSSON further teaches:
wherein: 
Resource Element, REs, of the second PRS are distributed in a transmission bandwidth of the second PRS, and there is one RE of the second PRS in every three REs; or 
REs of the second PRS are distributed in a transmission bandwidth of the second PRS and there is one RE of the second PRS in every six REs; or 
REs of the second PRS occupy all REs in a transmission bandwidth of a PRS-L.

(A PRS configuration may comprise: … PRS bandwidth … Number of consecutive DL frames (N_PRS) … PRS configuration index (I_PRS) … PRS periodicity (T_PRS) … PRS subframe offset (Delta_PRS) [0063] PRS muting sequence length … PRS muting sequence. [¶¶ 0057 – 0064]. The Examiner REs in the configuration, GUNNARSSON is interpreted as applying across all REs and 2) while e.g., Claim 4 requires the presence of both first PRS and second PRS, no such requirement is present in Claim 7.)

Motivation to combine the teaching of XIAO with that of GUNNARSSON given in Claim 8 above.

Regarding Claim 22 (Previously Presented). 
The combination of XIAO, GUNNARSSON, and R1-151422 teaches the method of claim 8 above.
XIAO further discloses a positioning apparatus, comprising: a memory configured to store program instructions; a processor configured to invoke the program instructions stored in the memory and perform the method of claim 8.
XIAO further discloses “examples described in the embodiments disclosed in this specification, units and algorithm steps can be implemented by electronic hardware or a combination of computer software and electronic hardware. [¶ 0499] … the functions may be stored in a computer readable storage medium. … The computer software product is stored in a storage medium, and includes several instructions to instruct a computer device (which may be a personal computer, a server, or a network device) to perform all or a part of steps of the methods described in the embodiments of the present invention.” [¶ 0504])

Claims 11 and 13 rejected under 35 U.S.C. 103 as being unpatentable over XIAO, GUNNARSSON, and R1-151422 in view of KRISHNAMURTHY.

Regarding Claim 11 (Original), the combination of XIAO, GUNNARSSON, and R1-151422 teaches the method according to claim 9.
While the combination of XIAO, GUNNARSSON, and R1-151422does not explicitly teach, or is not relied on to teach, in the same field of endeavor, KRISHNAMURTHY teaches: 
wherein the second PRS is transmitted together with signals for data communication service (In 3GPP LTE Rel-9, transmission of a Positioning Reference Signal (PRS) in the so-called PRS subframe is enables User Equipment (UE) to detect neighbor cell sites and obtain Time-Difference Of Arrival (TDOA) measurements from the neighbor sites.  The PRS is transmitted on non-control OFDM symbols of either a normal subframe or a Multimedia Broadcast over Single Frequency Network (MBSFN) subframe with 1/6 re-use in the frequency domain. [¶ 0002]. The Examiner notes there is no claim or requirement as to what data signals include (or exclude), e.g., control data and/or user data))

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of XIAO, GUNNARSSON, and R1-151422 with that of KRISHNAMURTHY for advantage of a transmission of a Positioning Reference Signal (PRS) enable[ing] User Equipment (UE) to detect neighbor cell sites and obtain Time-Difference Of Arrival (TDOA) measurements from the neighbor sites. (KRISHNAMURTHY: ¶ 0002)

Regarding Claim 13 (Original), the combination of XIAO, GUNNARSSON, and R1-151422 teaches the method according to claim 9.
While the combination of XIAO, GUNNARSSON, and R1-151422 does not explicitly teach, or is not relied on to teach, in the same field of endeavor, KRISHNAMURTHY teaches: 
wherein a time-domain configuration of the second PRS is OFDM symbols except OFDM symbols for transmitting the first PRS (In 3GPP LTE Rel-9, transmission of a Positioning Reference Signal (PRS) in the so-called PRS subframe is enables User Equipment (UE) to detect neighbor cell sites and obtain Time-Difference Of Arrival (TDOA) measurements from the neighbor sites.  The PRS is transmitted on non-control OFDM symbols of either a normal subframe or a Multimedia Broadcast over Single Frequency Network (MBSFN) subframe with 1/6 re-use in the frequency domain. [¶ 0002])

Motivation to combine the teaching of XIAO, GUNNARSSON, and R1-151422 with that of KRISHNAMURTHY given in Claim 11 above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ERNEST G TACSIK/
Examiner, Art Unit 2644